Title: From George Washington to Robert Lewis & Sons, 1 February 1785
From: Washington, George
To: Robert Lewis & Sons

 

Gentlemen,
Mount Vernon 1st Feby 1785

You may think me very troublesome—and the reason I assign for being so (that I am of opinion you can serve me better than any other) no good apology for the liberty I take.
My Miller (William Roberts) is now become such an intolerable sot, and when drunk so great a madman, that however unwilling I am to part with an old Servant (for he has been with me 15 years) I cannot with propriety or common justice to myself bear with him any longer.
I pray you once more, therefore, to engage & forward for me, a Miller as soon as you may have it in your power; and whatever engagement you shall enter into on my behalf I will religeously fulfil. I do not stipulate for the Wages altho my Mill (being on an indifferent stream & not constant at work) can illy afford high wages.
My wish is to procure a person who understands the manufacturing business perfectly—and who is sober and honest, that I may even at the expence of paying for it, have as little trouble as possible with him. If he understood the business of a Millwright and was obliged by his articles to keep the Mill works in repair, so much the better—Whatever agreement you may enter into on my behalf, I pray you to have it reduced to writing, & specifically declared, that there may be no misconception or disputes thereafter.
The House in which such Miller will live, is a very comfortable one, and within 30 yards of the Mill (which works two pair of Stones, one pair of them french Burrs)—it has a small Kitchen convenient thereto and a good garden properly paled in—There is a Coopers shop within 50 yards of the Mill, with three Negro Coopers which will also be under the direction of the Miller. whose allowance of Meat, Flour, & priviledges of every kind, I would have ascertained, to prevent after claims. I do not object to the Mans having a family (a wife I could wish him to have) but if it was a small one, it would be preferable.
At any rate be so good as to let me hear from you, that I may know on what to depend, as it is no longer safe for me to entrust my business to the care of Willm Roberts. It only remains

now for me to ask your forgiveness for this trouble, & to assure you of the esteem with which I am Gentn Yr friend & very Hble Se⟨rvt⟩

Go: Washington

